UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 12b-25 NOTIFICATION OF LATE FILING SEC FILE NUMBER: 000-53700 CUSIP NUMBER: 698097 102 (Check One): [] Form 10-K[ ] Form 20-F[ ] Form 11-K[X] Form 10-Q[ ] Form 10-D[ ] Form N-SAR[ ] Form N-CSR For Period Ended: May 31, 2012 [] Transition Report on Form 10-K [] Transition Report on Form 20-F [] Transition Report on Form 11-K [] Transition Report on Form 10-Q [] Transition Report on Form N-SAR For the Transition Period Ended: If the notification relates to a portion of the filing checked above, identify the Item(s) to which the notification relates: Nothing in this form shall be construed to imply that the Commission has verified any information contained herein. PART I - REGISTRANT INFORMATION PANA-MINERALES S.A. Full Name of Registrant Former Name if Applicable First Floor Commercial Area, Calle 53, Marbella, Address of Principal Executive Office (Street and Number) Panama City, Panama City, State and Zip Code PART II – RULES 12b-25(b) AND (c) If the subject report could not be filed without unreasonable effort or expense and the registrant seeks relief pursuant to Rule 12b-25(b), the following should be completed.(Check box if appropriate) [X] (a) The reason described in reasonable detail in Part III of this form could not be eliminated without unreasonable effort or expense. (b) The subject annual report, semi-annual report, transition report on Form 10-K, Form 20-F, 11-K, Form N-SAR or Form N-CSR, or portion thereof, will be filed on or before the fifteenth calendar day following the prescribed due date; or the subject quarterly report of transition report on Form 10-Q or subject distribution report on Form 10-D, or portion thereof, will be filed on or before the fifth calendar day following the prescribed due date; and (c) The accountant's statement or other exhibit required by Rule 12b-25(c) has been attached if applicable. PART III – NARRATIVE State below in reasonable detail why Forms 10-K, 20-F, 11-K, 10-Q, 10-D, N-SAR, N-CSR, or the transition report or portion thereof, could not be filed within the prescribed time period. The Form 10-Q for the period ended May 31, 2012 will not be submitted by the deadline due to a situation whereby additional time is required to complete the assembly of the necessary documentation and for our independent auditors to review the Form 10-Q, due to a shortage in available personnel. 1 PART IV – OTHER INFORMATION Name and telephone number of person to contact in regard to this notification Harry Ruskowsky 205-1994 (Name) (Area Code) (Telephone Number) Have all other periodic reports required under Section 13 or 15(d) of the Securities Exchange Act of 1934 or Section 30 of the Investment Company Act of 1940 during the preceding 12 months or for such shorter period that the registrant was required to file such report(s) been filed?If answer is no, identify report(s). Yes [X]No [] Is it anticipated that any significant change in results of operations from the corresponding period for the last fiscal year will be reflected by the earnings statements to be included in the subject report or portion thereof? If so, attach an explanation of the anticipated change, both narratively and quantitatively, and, if appropriate, state the reasons why a reasonable estimate of the results cannot be made. Yes [X] No [ ] Operating expenses for the nine month period ended May 31, 2012 were $375,290 as compared to $140,749 for the nine months ended May 31, 2011.This increase was due to increased professional fees from $2,538 (2011) to $164,948 (2012), increasedexploration costs from $30,000 (2011) to $166,355 for exploration costs for the nine months ended May 31, 2012, impairment loss on mineral claims of $22,500 (2012) compared to no impairment loss for 2011 and an increase in general and administrative expensesfrom $8,211 (2011) to $21,487 (2012).The aforementioned changes were all due increased activity and expenditures as the Company pursued its business plan to develop its mineral properties. The majority of the operating losses recorded for the nine months ended May 31, 2011 were the result of the impairment of a note receivable of $100,000 (2011) with no comparable impairment charge during the same period in 2012. Net losses are expected to increase from $142,489 (2011) to $396,234 ( 2012). PANA-MINERALES S.A. Name of Registrant as Specified in Charter has caused this notification to be signed on its behalf by the undersigned hereunto duly authorized. Date: July 16, 2012 By: /s/ Harry Ruskowsky Name: Harry Ruskowsky Title: President, Chief Financial Officer, Secretary and Director ATTENTION Intentional misstatements or omissions of fact constitute Federal Criminal Violations (See 18 U.S.C. 1001). 2
